Name: Council Implementing Decision (CFSP) 2018/227 of 15 February 2018 implementing Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision_IMPL
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: 2018-02-16

 16.2.2018 EN Official Journal of the European Union L 43/16 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/227 of 15 February 2018 implementing Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (1), and in particular Article 6(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP. (2) The entry for one person in Annex I to Decision 2011/101/CFSP should be updated. (3) Decision 2011/101/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2011/101/CFSP is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 15 February 2018. For the Council The President K. VALCHEV (1) OJ L 42, 16.2.2011, p. 6. ANNEX The entry for the following person set out in Annex I to Decision 2011/101/CFSP is replaced by the entry below. Name (and any aliases) Identifying information Grounds for designation 1. Mugabe, Robert Gabriel Born 21.2.1924 Passport AD001095 Former President and responsible for activities that seriously undermine democracy, respect for human rights and the rule of law.